DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed November 25, 2020, with respect to claim rejections under §112 and claim rejections under §102 have been fully considered and are persuasive.   Regarding the clarity rejections – the amendments to the claims has obviated the rejections.  Regarding the anticipation rejections – the solvent PGME noted in paragraph [0090] of Yamamoto is aliphatic, however, the examiner agrees that PGME is not a hydrocarbon, as would be understood by one skilled in the art, since it includes a hydroxyl group in addition to carbon and hydrogen.  Since claim 1 has not been amended this Office action is made non-final.  The claim rejections under §112 and claim rejections under §102 have been withdrawn. 
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the combination of Yamamoto and Hoshino (and Miyazaki) is not obvious since the aliphatic solvent disclosed by Yamamoto is not a hydrocarbon, the examiner is unpersuaded.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Yamamoto disclose a solvent that is an aliphatic, however it is not a hydrocarbon, as noted above.  Hoshino teaches a similar invention and allows the solvent to be a hydrocarbon, particularly an aliphatic hydrocarbon, as set forth below.  This would be simple substitution of one solvent another solvent to obtain predictable results, .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 19 “wherein the aliphatic hydrocarbon is present between the substrate and the light shielding film” is unclear.  Insofar as it is understood the aliphatic hydrocarbon mixes with the light shielding paint that is the precursor of the light shielding film, allowing the light shielding paint to fill cracks to prevent white spots and becomes the light shielding film, see instant application paragraph [0016].  Thus, the aliphatic hydrocarbon becomes part of the final light shielding film and is not between the light shielding film and the substrate, per se.  It is unclear if (1) applicant is claiming an intermediate stage/product where the aliphatic hydrocarbon is present between the substrate and the light shielding paint that is the precursor of the light shielding film; or if (2) applicant is claiming the final optical element, however, in the final element the aliphatic hydrocarbon and the light shielding paint become the light shielding film to fill cracks to prevent white spots, as noted above, and would not exist as claimed.  For purposes of examination the examiner will interpret this limitation as inherent for the optical element of claim 1.
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 19 and therefore has the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US Patent Application Publication 2016/0024335, of record, in view of Hoshino et al. US Patent Application Publication 2015/0168742, of record.
Regarding claims 1, 4-5 and 11-14 Yamamoto discloses an optical element (title & paragraph [0005] e.g. figure 3) comprising: a substrate (e.g. 2) having an optically effective surface (e.g. 8) and an optically non-effective surface (e.g. 7), the optically non-effective surface having an inclined chamfer and a level chamfer that define a ridge portion (see annotated figure 1 below), the ridge portion being coated (e.g. 1) with an aliphatic solvent (e.g. example 1 paragraph [0090] disclose materials used includes PGME, a.k.a. propylene glycol methyl ether, a.k.a. 1-methoxy-2-propanol, which is a saturated aliphatic1); and a light shielding film (e.g. 1) disposed over the ridge portion (see figure 3).
Yamamoto does not disclose the aliphatic solvent is a hydrocarbon, as required in claim 1; or wherein the aliphatic hydrocarbon is a saturated hydrocarbon, as recited in claim 4; or wherein the saturated hydrocarbon has a carbon number of 6 to 30; as recited in claim 5; or wherein the aliphatic hydrocarbon is alkane, as recited in claim 11; or wherein the aliphatic hydrocarbon is represented by a general formula CnH2n+2, n being an integer, as recited in claim 12; or wherein the aliphatic hydrocarbon 
Hoshino teaches a coating on the edge of an optical element (abstract e.g. figure 1); and further teaches solvents used in the coating can include saturated, aliphatic hydrocarbons alkanes such as hexane, i.e. C6H14, heptane, i.e. C7H16 and octane, i.e. C8H18 (paragraph [0110]), which would be a simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  One might be motivated to make such a substitution based on cost and/or availability.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the aliphatic solvent in the optical element as disclosed by Yamamoto to be a saturated/alkane (claims 4-5 & 11) hydrocarbon (claim 1) with a carbon number of 6 to 30 (claim 5), representable by the general formula CnH2n+2 (claim 12), and is at least one selected from the group consisting of methane, ethane, propane, butane, pentane, hexane, heptane, octane, nonane, and decane (claim 13) or wherein the aliphatic hydrocarbon is at least one selected from the group consisting of hexane, n-octane, decane, tridecane, pentacosane, triacosane, and hentriacontane (claim 14) as taught by Hoshino since substituting one aliphatic solvent for another aliphatic solvent would be a simple substitution of one known element for another to obtain predictable results, and one might be motivated to make such a substitution based on cost and/or availability.  
Regarding claim 2 Yamamoto as modified by Hoshino disclose the optical element according to claim 1 including the aliphatic being a hydrocarbon, as set forth above.  Yamamoto further discloses wherein the amount of the aliphatic over the ridge portion is larger than the amount of the aliphatic a 
Regarding claim 3 Yamamoto as modified by Hoshino disclose the optical element according to claim 2 including the aliphatic being a hydrocarbon, as set forth above.  Yamamoto further discloses wherein the aliphatic is present only over the ridge portion (see figure 3).
Regarding claim 6 Yamamoto as modified by Hoshino disclose the optical element according to claim 1, as set forth above.  Yamamoto further discloses wherein the portion of the light shielding film over the ridge portion has a thickness in the range of 1.0 m to 50 m (paragraph [0062] “thickness … preferably 1 m or more and 50 m or less”).
Regarding claim 7 Yamamoto as modified by Hoshino disclose the optical element according to claim 6, as set forth above.  Yamamoto further discloses wherein the portion of the light shielding film over the ridge portion has a thickness in the range of 1.0 m to 4.9 m (paragraph [0062]).
Regarding claim 15 Yamamoto as modified by Hoshino disclose the optical element according to claim 1, as set forth above.  Yamamoto further disclose wherein the light shielding film contains a resin selected from the group consisting of epoxy resin, alkyd resin, and acrylic resin (inter alia abstract & paragraph [0034-35] “epoxy resin”).
Regarding claim 16 Yamamoto as modified by Hoshino disclose the optical element according to claim 1, as set forth above.  Yamamoto further disclose wherein the light shielding film contains particles of an inorganic material selected from the group consisting of titanium oxide, zirconium oxide, cerium oxide and tin oxide (inter alia abstract & paragraph [0037-39] “particles of titania”).
Regarding claim 17 Yamamoto as modified by Hoshino disclose the optical element according to claim 1, as set forth above.  Yamamoto further disclose wherein the light shielding film contains a pigment selected from the group consisting of carbon black, titanium black, copper oxide and iron oxide 
Regarding claim 18 Yamamoto as modified by Hoshino disclose the optical element according to claim 1, as set forth above.  Yamamoto further disclose wherein the light shielding film contains a dye selected from the group consisting of anthraquinone dye, phthalocyanine dye, stilbene dye, pyrazolone dye, thiazole dye, carbonium dye and azine dye (abstract “dye” & paragraph [0041] “anthraquinone dyes, phthalocyanine dyes, stilbenzene dyes, pyrazolone dyes, thiazole dyes, carbonium dyes, and azine dyes”).
Regarding claim 19 Yamamoto as modified by Hoshino disclose the optical element according to claim 1, as set forth above.   Regarding “wherein the aliphatic hydrocarbon is present between the substrate and the light shielding film” – it is interpreted to be inherent as set forth in the 112 section above.
Regarding claim 20 Yamamoto as modified by Hoshino disclose the optical element according to claim 19, as set forth above.  Yamamoto further disclose wherein a part of the light shielding film is in contact with the substrate (see figure 3).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. US Patent Application Publication 2014/0160571, of record, in view of Yamamoto et al. US Patent Application Publication 2016/0024335, of record, and in further view of Hoshino et al. US Patent Application Publication 2015/0168742, of record.
Regarding claim 9 Miyazaki  discloses an optical apparatus (title e.g. figure 5) comprising: an enclosure (e.g. holding section H of the lens barrel); and an optical system including a plurality of lenses (e.g. lenses 1, 4 & 5) within the enclosure (see figure 5), wherein one of the plurality of lenses that is disposed on a side of the optical system from which light enters includes an optical element (e.g. 1) inter alia abstract e.g. figures 2-3 surfaces 21 & 31) that define a ridge portion (inter alia abstract e.g. step S) the ridge portion being coated with a light shielding film disposed over the ridge portion (e.g. figure 3 coating material range C includes ridge S).  
Miyazaki does not disclose the first and second surfaces are an inclined chamfer and the coating including an aliphatic hydrocarbon.  
Yamomoto discloses a lens comprising: a substrate (e.g. 2) having an optically effective surface (e.g. 8) and an optically non-effective surface (e.g. 7), the optically non-effective surface having an inclined chamfer and a level chamfer that define a ridge portion (see annotated figure 1 below), the ridge portion being coated (e.g. 1) with an aliphatic solvent (e.g. example 1 paragraph [0090] disclose materials used includes PGME, which is a saturated aliphatic hydrocarbon); and a light shielding film (e.g. 1) disposed over the ridge portion (see figure 3), one would be motivated to incline the surfaces for the purpose of self-centering of the lens and one would be motivated to use the claimed coating to prevent white spots on the interface between an optical element and a light-shielding film seen from the optical element side (paragraph [0016]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical element as disclosed by Miyazaki to have the first and second surfaces are an inclined chamfer and the coating for the purpose of self-centering of the lens and including a saturated aliphatic solvent for the purpose of preventing white spots on the interface between an optical element and a light-shielding film seen from the optical element side as taught by Yamamoto.  
Yamamoto does not disclose the saturated aliphatic solvent is a hydrocarbon.
Hoshino teaches a coating on the edge of an optical element (abstract e.g. figure 1); and further teaches solvents used in the coating can include aliphatic hydrocarbons such as hexane, heptane and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  One might be motivated to make such a substitution based on cost and/or availability.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the aliphatic solvent in the optical element as disclosed by Miyazaki as modified by Yamamoto to be a hydrocarbon as taught by Hoshino since substituting one aliphatic solvent for another aliphatic solvent would be a simple substitution of one known element for another to obtain predictable results, and one might be motivated to make such a substitution based on cost and/or availability.
Regarding claim 10 Miyazaki as modified by Yamamoto and Hoshino disclose the optical apparatus according to claim 9, as set forth above.  Miyazaki further discloses wherein the optical apparatus is a lens barrel (title e.g. H).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cosmetics Info webpage “Methoxyisopropyl Acetate” https://cosmeticsinfo.org/ingredient/methoxyisopropyl-acetate, archived 2017; in evidence, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                           February 25, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As Evidenced by Cosmetics Info webpage “Methoxyisopropyl Acetate”, archived 2017, see “Scientific Facts” section, which notes PGME is an aliphatic with saturated, a.k.a. alkane, carbon structure.